Order dismissing eomplaiht for insufficiency affirmed, with ten dollars costs and disbursements. While we disapprove of the conduct of defendant in entertaining jurisdiction of this case, we do not think he was legally disqualified. (People ex rel. Cooper v. Sheriff of the County of Washington, 208 App. Div. 823.) Lazansky, P. J., Young, Kapper and Carswell, JJ., concur; Hagarty, J., dissents upon the ground that the complaining witness in a criminal prosecution is a party to the controversy within the meaning of section 15 of the Judiciary Law.